James R. Cooper, Judge, concurring in part, dissenting in part. In the case at bar, the Board of Review found that the appellees were discharged from their work with the appellant for reasons other than misconduct connected with the work. Therefore, this case is distinguishable from Jackson v. Daniels, 267 Ark. 685, 590 S.W.2d 63 (1979), Terry v. Director of Labor, 3 Ark. App. 197, 623 S.W.2d 857 (1981), and Ladish Co. v. Breashears, 263 Ark. 48, 563 S.W.2d 419 (1978), in that these cases dealt with a finding by the Board of Review that the respective claimants had voluntarily quit without good cause connected with the work. Thus, under the fact situations presented in the three cases cited above, it was proper for the Board to consider the suitability of offered work in determining whether the claimants had good cause to quit. Thé case at bar, however, does not involve a voluntary quit, but involves our consideration of the finding that the appellees were discharged for reasons other than misconduct. Rather than looking at this case on the basis on which it is before us, i.e., a discharge for reasons other than misconduct case, the majority has chosen to view it both in that manner and as if the appellees voluntarily quit their last work. Then the majority has gone on to discuss the suitability of the work offered, on the theory that the suitability of the work offered test applies equally to voluntary quit cases and discharge cases. I do not believe the question of whether the employees voluntarily quit or whether they had good cause to quit is before this Court, except as we may consider those questions in determining whether there is substantial evidence to support the findings of the Board of Review. The Board, as already noted, found that the appellees were discharged, for reasons other than misconduct, and I find substantial evidence to support such a finding. The employer clearly initiated the separation. Therefore, I would affirm the Board on that point. I am unable to agree, however, with the Board’s finding that Terry v. Director of Labor holds that the appellees are automatically entitled to benefits because of an initial finding of eligibility. Arkansas Statutes Annotated § 81-1106 (Repl. 1976) provides that certain actions on the part of a claimant may result in his disqualification for benefits. One manner in which an otherwise eligible claimant may become disqualified is by refusing to accept suitable work. Whether offered work is suitable is a question of fact for the Board. My disagreement with the majority opinion is in its holding that, in discharge cases, the suitability question can arise simultaneously with regard to determination of eligibility. A discharged worker may fail to seek work, or refuse suitable work, with no effect whatsoever on a later application for unemployment benefits. But an otherwise eligible claimant, who has applied for benefits, may be disqualified if he refuses to accept suitable work, or to seek work. An offer of work, suitable or otherwise, is irrelevant to a determination of initial eligibility in a discharge case. I agree that the case should be remanded to the Board of Review so that it can determine whether, after otherwise qualifying for unemployment benefits, the appellees were or were not disqualified under Ark. Stat. Ann. § 81-1106 (c) (2). I would affirm the Board of Review’s finding that the appellees were discharged for reasons other than misconduct, but I would remand for a determination as to whether or not the appellees refused suitable work after they were determined to be eligible. Although Terry v. Director of Labor, supra, may be wrong, we need not reach that issue in order to decide the case at bar since, as noted above, it involved a voluntary quit rather than a discharge.